The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 26, 2014

                                     No. 04-14-00041-CR

                                        Kyle MILLER,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR5502
                            Honorable Pat Priest, Judge Presiding

                                        ORDER
        In his first trial, Appellant Kyle Miller’s counsel presented a bill of exception with
testimony from Janet Miller and Kyle Miller. In his retrial, Appellant’s counsel asked the trial
court to review the bill of exception before it ruled on evidentiary motions. The record from the
retrial shows the trial court considered the bill of exception. On August 15, 2014, pro se
Appellant Kyle Miller moved this court to provide him a copy of the bill of exception.
        Appellant’s motion is GRANTED. We ORDER the court reporter to file a supplemental
reporter’s record containing only the bill of exception within FIFTEEN DAYS of the date of this
order. We FURTHER ORDER the court reporter to provide Appellant with a printed copy of the
supplemental reporter’s record at no cost to Appellant within FIFTEEN DAYS of the date of this
order, and to notify this court in writing when the supplemental record is sent to Appellant.
       Appellant’s brief will be due THIRTY DAYS after this court receives written notice that
the court reporter has provided Appellant with a written copy of the supplemental reporter’s
record. See TEX. R. APP. P. 38.6(a).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court